         Case 1:19-cv-07562-AJN Document 18 Filed 08/28/20 Page 1 of 1



                                                                                          8/28/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Mason Tenders District Council Welfare Fund, et
  al.,

                        Plaintiffs,                                19-cv-7562 (AJN)

                –v–                                                     ORDER

  Shelbourne Construction Corp.,

                        Defendant.

ALISON J. NATHAN, District Judge:

       The Court VSUHYLRXV2UGHU GLUHFWLQJ3ODLQWLIIVWRUHVXEPLWWKHLU0RWLRQIRU'HIDXOW

-XGJPHQWDQGFHUWDLQFRUUHVSRQGLQJGHFODUDWLRQV, Dkt. No. 17,LVhereby wiWhdrawn



       SO ORDERED.


Dated: August 28, 2020
       New York, New York

                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
